Willis was convicted of the forcible rape of Mrs. Marie Hughes Edwards and sentenced to death. He appeals. The appeal involves only one question. That question is whether the jury was justified in finding Willis guilty of rape or merely of attempted rape. This is the evidence on that question: Willis testified that he robbed Mrs. Edwards by the use of a shot gun and other force; that he then dragged her to a near-by "borrow" pit, got on top of her and was in position to rape her but was prevented from actually accomplishing his purpose *Page 888 
by resistance of Mrs. Edwards. He was the only witness in his behalf. On the part of the State, one witness testified that Willis told him the foregoing facts except that Willis said he succeeded in a partial, but not full, penetration of the vagina. The evidence of Mrs. Edwards was that there was a full and complete accomplishment of the act. Dr. Brevard, who examined Mrs. Edwards within twenty to thirty minutes after the event, testified that there had been a full and completed act of copulation. He detailed the physical condition of Mrs. Edwards, as well as other facts not necessary for us to set out, proving, without question, there had been a complete act of sexual intercourse. It is thus seen there was ample evidence to sustain the finding of the jury.
Affirmed and Friday, July 2, 1948, set for the date of execution.